Judgment reversed on ground stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed; and this court coming now to render such judgment as the circuit court should have rendered, it is hereby ordered and adjudge that the judgment of the court of common pleas be reversed and that said cause be remanded to the court of common pleas of Darke county, with directions to overrule the demurrer of the defendant to the first and second causes of action in the petition of plaintiff, for the reason that the. sixty days mentioned in section 10 of the bylaws of defendant company begin to run from the expiration of thirty days after date of notification of assessment, and not from date of notification; said common pleas court, thereupon, to proceed according to law.
*623NicpoLS, C. J., Donahue, Wanamaker, Newman and Wilkin, JJ., concur.